Citation Nr: 1400060	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-42 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for unstable right ankle with degenerative joint disease and status post reconstruction of the right Achilles tendon tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to July 1976.  

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2009 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).  

In a September 2010 rating decision, the RO granted a separate 10 percent rating for right ankle scar and in an August 2011 rating decision, the RO granted a separate 10 percent rating for neuropathy of the right lower extremity as secondary to the service-connected ankle disability.  There is no indication that the Veteran filed a notice of disagreement with either rating decision.  Accordingly, the ratings assigned for the scar and the neuropathy are not on appeal before the Board.  

In March 2013, a Board videoconference hearing was held before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the instant claim must be remanded for further development.  
 
At his March 2013 hearing, the Veteran alleged that his right ankle disability had worsened in severity since his last compensation and pension examination performed in February 2012. Thus, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997)  Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95; see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability). 
 
Prior to affording the Veteran the examination, VA treatment records dated since August 2011 and any recent private medical records appropriately identified by the Veteran, including recent treatment records from a fee basis podiatrist, must be obtained.   
  
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should obtain and associate with the claims file all VA medical records pertaining to treatment and evaluation of right ankle disability dated since August 2011, along with any recent private treatment records (including treatment records from a fee basis podiatrist) appropriately identified by the Veteran.   

2.  The Veteran should then be scheduled for a VA foot/ankle examination.  The claims folder is to be made available to and reviewed by the examiner in connection with the examination.  Any indicated tests should be performed.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected unstable right ankle with degenerative joint disease and status post reconstruction of the right Achilles tendon tear.

The examiner should report the range of motion of the right ankle, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right ankle is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

For the right Achilles tendon disability, the examiner should also characterize the severity of the disability in terms of mild, moderate, moderately severe, severe, or pronounced.
 
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 
 
4.  Finally, the claim should be readjudicated based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

